Case 1:20-cv-02389-DDD-NRN Document 35 Filed 11/28/20 USDC Colorado Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

  Civil Action No. 20-cv-2389-DDD-NRN

  ESTATE OF ELIJAH JAVON MCCLAIN, by and through its personal representatives Sheneen
  McClain and Lawayne Mosley;
  SHENEEN MCCLAIN, individually;
  LAWAYNE MOSLEY, individually;

         Plaintiffs,

  v.

  CITY OF AURORA, COLORADO, a municipality;
  OFFICER NATHAN WOODYARD, in his individual and official capacity;
  OFFICER RANDY ROEDEMA, in his individual and official capacity;
  OFFICER JASON ROSENBLATT, in his individual and official capacity;
  OFFICER MATTHEW GREEN, in his individual and official capacity;
  SERGEANT DALE LEONARD, in his individual and official capacity;
  OFFICER ALICIA WARD, in her individual and official capacity;
  OFFICER KYLE DITTRICH, in his individual and official capacity;
  OFFICER ERICA MARRERO, in her individual and official capacity;
  OFFICER JAMES ROOT, in his individual and official capacity;
  OFFICER JORDAN MULLINS-ORCUTT, in his individual and official capacity;
  OFFICER DARREN DUNSON, in his individual and official capacity;
  SERGEANT RACHEL NUNEZ, in her individual and official capacity;
  LIEUTENANT PETER CICHUNIEC, in his individual and official capacity;
  PARAMEDIC JEREMY COOPER, in his individual and official capacity;
  DR. ERIC HILL, in his individual capacity;

        Defendants.
  ______________________________________________________________________________

      DEFENDANT ERIC HILL, M.D.’S UNOPPOSED MOTION FOR A ONE WEEK
          EXTENSION OF TIME TO RESPOND TO PLAINTIFFS’ COMPLAINT
   _____________________________________________________________________________

         Defendant Eric Hill, M.D. (“Dr. Hill”), by and through his attorney Stephen J. Hensen of

  Hensen DuWaldt, hereby moves this Honorable Court for an Order extending the time within

  which he has to respond to Plaintiffs’ Complaint through and including December 7, 2020,


                                                 1
Case 1:20-cv-02389-DDD-NRN Document 35 Filed 11/28/20 USDC Colorado Page 2 of 3




         AND AS GROUNDS THEREFORE, states as follows:

     1. Dr. Hill’s response is presently due on November 30, 2020.

     2. Counsel for Dr. Hill has requested the opportunity to have a meaningful conferral with

         counsel for Plaintiffs about the two claims asserted against him and needs the additional

         time requested to complete that conferral.

     3. Counsel for Plaintiffs has graciously advised that she does not oppose the requested

         extension.

     4. The November 30, 2020 deadline is set forth in the Scheduling Order

     5. Pursuant to D.C.COLO.LCivR 6.1(c), a copy of this motion has been served on Dr. Hill.

     6. Neither the Court, nor any party to this case will be unfairly prejudiced by the requested

         one week extension

     WHEREFORE, Dr. Hill respectfully requests a one week extension of time to file his

  response to Plaintiffs’ complaint through and including December 7, 2020.

         Dated: November 30, 2020

                                              HENSEN DUWALDT
                                              (Original signature on file at the offices of
                                              Hensen DuWaldt)

                                              /s/ Stephen J. Hensen
                                              Stephen J. Hensen
                                              Attorneys for Defendant Eric Hill, M.D.




                                                  2
Case 1:20-cv-02389-DDD-NRN Document 35 Filed 11/28/20 USDC Colorado Page 3 of 3




                                 CERTIFICATE OF SERVICE

          I hereby certify that on November 18, 2020 a true and correct copy of the foregoing was
  served to all counsel via e-mail as follows:

   Mari Newman, Esq.                                 Peter Morales, Esq.
   Michael P. Fairhurst, Esq.                        Isabelle Evans, Esq.
   Liana Orshan, Esq.                                Aurora City Attorney’s Office
   KILLMER, LANE & NEWMAN, LLP                       15151 E. Alameda Parkway, Suite 5300
   1543 Champa Street, Suite 400                     Aurora, CO 80012
   Denver, CO 80202                                  Telephone: (303) 739-7030
   mnew@kln-law.com                                  Facsimile: (303) 739-7042
   mfairhurst@kln-law.com                            pmorales@auroragov.org
   lorshan@kln-law.com                               ievans@auroragov.org
   Attorneys for Plaintiff                           Attorneys for Defendant City of Aurora, and
                                                     Defendants Woodyard, Roedema, Rosenblatt, Green,
                                                     Leonard, Ward, Dittrich, Marrero, Root, Mullins-
   Michael Lowe, Esq.                                Orcutt, Dunson, Nunez, Cichuniec, and Cooper in
   David Goddard, Esq.                               their official capacities (“Aurora Defendants”)
   Bruno, Colin & Lowe, P.C.
   1999 Broadway, Suite 4300
   Denver, Colorado 80202                            Jonathan M. Abramson, Esq.
   P: 303.831.1099                                   Julia Nikolaevskaya, Esq.
   F: 303.831.1088                                   Kissinger & Fellman, P.C.
   MLowe@brunolawyers.com                            3773 Cherry Creek N. Dr., #900
   dgoddard@brunolawyers.com                         Denver, CO 80209
   Attorneys for Defendants Cichuniec and Cooper     Telephone: 303-320-6100
   in their individual capacities (“AFR              Facsimile: 303-327-8601
   Defendants”)                                      jonathan@kandf.com
                                                     julie@kandf.com
                                                     Attorneys for Defendants Dittrich, Dunson, Green,
                                                     Leonard, Marrero, Mullins-Orcutt, Nunez, Roedema,
                                                     Root, Rosenblatt, Ward, and Woodyard in their
                                                     individual capacities (“APD Defendants”)


                                              ___________________________________
                                              Stephen J. Hensen




                                                 3
